                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 RICHARD MYSLIWIEC,

      Plaintiff,
                                                       Case No. 1:18-cv-06362
 v.

 FRANKLIN COLLECTION SERVICE,                          Honorable Jorge L. Alonso
 INC.,

 Defendant.

                                     NOTICE OF SERVICE

        The undersigned, an attorney representing Plaintiff, hereby certify that I caused a true and
correct copy of PLAINTIFF’S MANDATORY INITIAL DISCOVERY PILOT PROJECT
DISCLOSURES to be served via electronic mail and first class mail on December 26, 2018 to
counsel for FRANKLIN COLLECTION SERVICE, INC..

                                                             /s/ Joseph Scott Davidson

                                                             Joseph Scott Davidson
                                                             Mohammed Omar Badwan
                                                             SULAIMAN LAW GROUP, LTD.
                                                             2500 South Highland Avenue
                                                             Suite 200
                                                             Lombard, Illinois 60148
                                                             +1 630-575-8181
                                                             jdavidson@sulaimanlaw.com
                                                             mbadwan@sulaimanlaw.com

                                                             Counsel for Richard Mysliwiec




                                                 1
